DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason(s) For Allowance
The amendments to the claims from 04/10/2017 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly  if a potential gunshot is identified in step a), analyzing output signals sensed by the first microphone corresponding to the potential gunshot to establish operational and nominal threshold values for the first microphone and a second microphone which is more sensitive than the first microphone to determine a maximum amplitude, respectively, for the first microphone and the second microphone, and analyzing the output signals sensed by the first microphone in multiple, distinct frequency ranges to determine a ratio for summation values to enable gunshot false positive identification; and c) only if a potential gunshot is identified in step a), comparing a value calculated based on signals from the second microphone corresponding to the incoming acoustic signal, with a threshold value corresponding to a time after the output signals sensed by the first microphone window with respect to a specific time window, wherein the threshold value corresponds to the operational and nominal threshold value for the second microphone to determine sound dissipation of the incoming acoustic signal; and d) determining that an occurrence of a gunshot has been detected based on results from both steps b) and c), in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684